Exhibit 10.2
 
ADDENDUM #2 TO PROMISSORY NOTE
DATED APRIL 20, 2010


June 1, 2013
Salt Lake City, UT


This addendum relates to the Promissory Note of April 20, 2010 by and between
LZG International, Inc. (Borrower) and Greg Popp (Holder) in the amount of
$23,500.


Holder agrees to extend the maturity date of the Promissory Note for 2
additional years to June 30, 2015 with the following provisions:


1.   
Borrower will pay the principal balance of $23,500 and any accrued interest on
June 30, 2015.



2.   
All other terms of the original Promissory Note including collateral will remain
intact.


 
BORROWER:


LZG INTERNATIONAL
 
 
Dated June 1, 2013
 
/s/ Greg L. Popp       By:  Greg L. Popp       Its:  President  

 


HOLDER:


GREG POPP
 

Dated June 1, 2013   /s/ Greg L. Popp          